Our deliberations come in the
wake of the historic Declaration just adopted at the
Millennium Summit. Today, we look into the future
with greater confidence. Our commitment to the
principles enshrined in the Charter is undiminished.
Our enthusiasm to turn our Organization's goals into
solid realities remains high. In our quest for a better
world, we are to derive our inspiration from our
democratic values; our energy from the dynamism of
our societies; and our strength from global solidarity
and shared responsibility.
Today, there is no greater challenge for us than
the prevention of conflicts and the achievement of
peace. The horrors we witnessed in Europe, the Far
East and Africa in the course of the past decade compel
us with a sense of urgency to devise effective conflict
prevention mechanisms and strategies. In his
Millennium Report, the Secretary-General articulates
the means for conflict prevention. These
recommendations, when adopted and implemented,
will provide the required capacity and credibility.
As an increasingly active member of the
international community, providing civilian and
military contingents to peace efforts in different spots,
as far apart as South-Eastern Europe and East Timor,
Turkey will give substance to United Nations efforts to
prevent conflicts. As peace operations become a core
function of the United Nations, we feel the urge to have
a sounder financial basis. Turkey therefore supported
the review of assessments for the apportionment of
expenses for peacekeeping operations. We hope that
these discussions will lead to a fairer redrawing of the
scale.
The rapidly globalizing world provides an
appropriate environment for Turkey, at the heart of
Eurasia, to serve as a bridge between many nations and
civilizations.
A priority task is securing peace and stability in
the Balkans. The Stability Pact for South-Eastern
Europe, in which Turkey plays an active part, provides
a good framework for cooperation and development in
the region. In Bosnia and Herzegovina, however, the
full implementation of the Dayton/Paris accords is still
our objective. We should preserve Bosnia and
Herzegovina as a multi-ethnic, multicultural,
independent and sovereign State. Turkey will continue
to contribute bilaterally and through multilateral
endeavours to Bosnia and Herzegovina's state-building
and reconstruction efforts.
In Kosovo, the United Nations has been able to
put in place arrangements enabling the population to
sustain their daily lives, but the current state of ethnic
violence does not inspire hopes for a promising future.
The United Nations Interim Administration in Kosovo
has set new rules for the administration of Kosovo. We
look forward in particular to the full recognition of the
vested rights of the Turkish community of Kosovo. We
hope the shortcomings in this respect will soon be
corrected, allowing the multi-ethnic and multicultural
structure of Kosovo to be duly reflected in its public
institutions and organs.
To turn to a positive development, I should
underline that the constructive trend in our relations
with Greece I mentioned in my address last year to the
General Assembly continues. During the year, we have
signed nine agreements for cooperation in a variety of
areas, ranging from economy to culture. In this context,


the rapprochement between Turkey and Greece that we
initiated has already brought about positive results.
The mutual rediscovery by the peoples of Turkey
and Greece of one another and their reconciliation
provided the main dynamics of the rapprochement.
Almost on a daily basis, politicians, mayors,
businessmen, trade-unionists, artists, writers,
sportsmen and student groups visit each other across
the Aegean or Thrace. Trade between the two countries
is flourishing. An unprecedented flurry of activity is
being observed along the Aegean coasts and in Thrace.
Bilateral tourism is on the rise; joint investments are
being carried out. A memorandum of understanding for
a joint Turkey-Greece-European Union pipeline project
to transport Central Asian and Caucasian energy to
Western Europe has been signed.
All these positive developments have revealed
once again that the Turkish and the Greek people are in
favour not of confrontation, but of cooperation and
friendship. The peoples of our two countries have not
only superseded their politicians, but have raised a
most significant barrier to any inclination to move
backwards. The rapprochement between our two
peoples constitutes the best guarantee against the
inclinations of some politicians who, once in a while,
yearn for the confrontational past.
Turkey's attention is also focused on
developments in the southern Caucasus and Central
Asia. Our historical, cultural and linguistic affinities
with the countries of those regions serve as a major
asset in our joint efforts to see the peoples of the region
move towards higher levels of security and prosperity.
Recent terrorist activities, however, pose a new threat
to the peace and security of the Central Asian States
and are of major concern. We are now seeking ways as
to how we can best assist those countries in their
struggle against terrorism.
Recent events demonstrate once again that we
have to fight international terrorism collectively. We
commend the efforts of the United Nations to
strengthen the legal framework in the fight against
terrorism and urge the General Assembly to keep the
matter high on its agendas.
The developments in Afghanistan are cause for
grave concern, as they have a direct impact on the
stability of a huge region, including Central Asia. In
the southern Caucasus, peace has yet to be achieved
between Azerbaijan and Armenia. The international
community has the obligation to contribute to ending
the Armenian occupation of parts of Azerbaijan.
Stability in Georgia, on the other hand, remains a goal.
We have put forward the idea of a stability pact for the
Caucasus and are following up our initiative. The
regional countries must develop a growing awareness
of the wide-ranging benefits of regional cooperation.
Here, I should also underline that attempts to
defame other nations or to extract enmity from history
will serve no useful purpose. No nation in the world
has the right to use or distort history in order to achieve
some kind of identity. Historical research should be left
to scholars. In this day and age, we expect all nations
to concentrate their efforts on cooperating with each
other for the good of their peoples.
The Middle East peace process has reached a
crucial phase. Turkey has always underlined the
importance of a comprehensive, just and lasting
settlement on the basis of international legitimacy and
within the framework of Security Council resolutions
242 (1967) and 338 (1973) and of the principle of land
for peace.
The Palestinian issue lies at the core of the Arab-
Israeli conflict. On the other hand, it has again been
proven during the course of negotiations that Al-Quds
is the decisive element for peace between Palestinians
and Israelis. Progress was made at the Camp David
summit, as it was the first occasion at which there was
frank discussion of all issues, including the most
sensitive. We are heartened to witness the willingness
of both sides to continue negotiations and to explore all
possibilities. We encourage the parties to remain
engaged in order not to waste this historic opportunity.
Turkey is endowed with centuries of experience
regarding the area, the wider region and its problems.
We also have deep historical, moral and cultural ties
with the peoples of the region. Turkey has good
relations with the Israeli and the Palestinian parties
alike and enjoys their trust. This prompted the parties
to solicit our contributions in recent weeks to
facilitating a better understanding and greater
confidence between them. Turkey will continue these
efforts as long as we all think them useful.
I would also like to underline that Israel's
withdrawal from southern Lebanon, within the
framework of Security Council resolution 425 (1978),
was a step in the right direction. We also hope that
negotiations on the Israeli-Syrian and the Israeli-
12

Lebanese tracks will resume soon and reach a mutually
acceptable solution.
As we are recommitting ourselves to uphold the
principles enshrined in the Charter with increased
determination and vigour, we should likewise avoid
being captive of approaches not based on reality. In the
same vein, efforts to impose solutions that do not take
into account the realities on the ground are doomed to
failure.
In line with this very basic logic, the settlement
of the Cyprus issue must be compatible with the
existing realities on the island. To refresh memories on
this particular subject which is sometimes distorted in
public opinions by some powerful centres, I would like
to summarize the historical background. Cyprus
became an international problem as of December 1963
when the joint Turkish-Greek Republic was forcibly
destroyed by the Greek Cypriots and an
unconstitutional rule was set up at the expense of the
Turkish Cypriots. The present situation in Cyprus came
into being after the coup in 1974 engineered by Nikos
Sampson, the coup leader, who was acting in
coordination with the colonels' junta in Greece. This
coup murdered many Greek Cypriots as well. The coup
toppled Archbishop Makarios and forced him to flee
the country. They staged widespread terror and moved
to make the Turkish Cypriots subjects of a Greek
Cyprus which was designed to be an integral part of
mainland Greece.
Turkey, as one of the guarantor powers by virtue
of the London and Zurich Agreements, intervened to
terminate the ongoing massacres and to prevent the
perpetration of similar atrocities in the future.
Accordingly, Turkey averted an ethnic cleansing on the
island and spared the Turkish Cypriots from sharing the
tragic fate of the Muslim Kosovars and Muslim
Bosnians of the future. Therefore, it would be a gross
distortion of history to consider Turkish intervention as
an occupation. On the contrary, it symbolizes liberation
for nearly 200,000 Turkish Cypriots. Due to Turkish
intervention, not only did the coup in Cyprus fail, but
also the junta collapsed, and democracy returned to
Greece.
Since 1974, peace and security has prevailed on
the island. Turkish Cypriots and Greek Cypriots live on
the island as two independent states, two functioning
democracies, representing two distinct peoples. In spite
of a ruthless economic embargo imposed upon them by
the Greek Cypriots, the Turkish Cypriots have made
considerable economic progress.
It is stipulated by the United Nations that both
parties through separate referenda should approve a
comprehensive settlement mutually acceptable to the
two parties. In case the settlement is rejected by one of
the parties in its referendum, the proposed solution
becomes null and void. It is out of the question,
therefore, for an international organization or any other
grouping to impose its own solution on the parties. In
this framework, the membership of Cyprus in the
European Union, of which Turkey is not a full member,
would be an indirect enosis and contrary to the
London and Zurich Agreements.
If a mutually acceptable settlement is sincerely
sought, then the model is quite clear, based on the
realities of Cyprus: a confederation consisting of two
states. As to this model, the two independent entities,
by virtue of reaching an agreement between
themselves, will transfer some of their functions to the
confederal bodies. Thus, both the integrity and
diversity that emanate from the realities of the island
would be preserved. A mutually acceptable settlement
in Cyprus cannot be reached through romantic
descriptions but through realistic assessments.
Therefore, to define the division of Cyprus as the last
wall of Europe might sound fashionable but the
connotations it brings and the parallelism it draws are
totally erroneous. First of all, the line defined as a
wall was not drawn by Turkey. This line was drawn
by the United Nations peacekeeping forces in 1963 in
order to protect the Turkish Cypriots from the assault
of the Greek Cypriots. This is the year when the Greek
Cypriots illegally got hold of the state apparatus and
conducted violent assaults against Turkish Cypriots.
To refer to some recent arrangements by the
Turkish Republic of Northern Cyprus on its sovereign
soil as an act strengthening the existing barriers is
irrelevant. For the walls to tumble down in Cyprus,
the Greek Cypriot side must first free itself of its
present frame of mind. Turkey favours a viable
settlement of the Cyprus issue. It supports President
Denktaş' confederal proposal and the proximity talks
initiated by the Secretary-General.
I would like to take this opportunity to express
the appreciation of my Government for the efforts of
the Secretary-General as well as his Special Adviser on
Cyprus, Mr. de Soto.
13

As a new century is being initiated, it is
regrettable that the richly endowed continent of Africa
is yet to receive its share from globalization. Especially
the prosperous nations have to make a sustained effort
to counter poverty and disease in Africa and give the
peoples of Africa the hope and the means for a more
promising future.
We have to vigorously pursue our efforts to make
the world a safer place for all. Turkey has always
encouraged efforts aimed at achieving meaningful and
verifiable arms control and disarmament arrangements.
In this context, we are also supportive of nuclear
disarmament. It is with this understanding that we are
signatory to the Nuclear Non-Proliferation Treaty
(NPT) and to the Comprehensive Test-Ban Treaty
(CTBT). We urge all countries that have not yet done
so to do likewise.
One of the tools at the disposal of the United
Nations to respond to countries that violate
international peace and stability is sanctions. In recent
years sanctions have become a prominent tool in
United Nations collective efforts. There is now an on-
going debate on the subject and an assessment is being
made on the utility of sanctions.
The effectiveness of sanctions, as we see it, has
two important aspects. The first has to do with whether
the sanctions applied to a given country or area serve
their intended purpose. This, in turn, raises the question
of whether the sanctions are properly targeted and
whether there is universal compliance. The second
aspect concerns the proper implementation of
sanctions. They are invoked on the premise that the
decisions taken by the United Nations will be respected
and that all will share the ensuing burden. Therefore,
the collateral effects of the sanctions on third States,
and especially the uneven burden they place on
countries neighbouring the targeted State, are issues
that must be addressed. Moreover, we also should see
to it that the adverse effects of sanctions on innocent
people, especially on children, women and the elderly,
are minimized.
After the widespread economic setbacks of the
past few years, the healing process of the global
economy gathered momentum. Global integration has
been further fuelled by bold leaps in science and
technology. However, there is no room for
complacency. To ensure that the benefits of revitalized
growth are felt evenly on a global scale, continued and
intensified efforts are needed at national and
international levels.
It is not only the countries that have been exposed
to the negative effects of globalization that stand to
lose as a result. Global inequality threatens to become a
source of political and social instability. The
elimination of poverty should therefore remain our
paramount goal. To reach this goal, we must achieve
good governance, transparency and participation. We
must also build strong social safety nets. But these will
not yield the results being sought if we do not make
adequate provision for the education our people. As
physical borders begin to fade, the minds trapped
within national domains must also change and be
transformed.
We applaud the growing role of the United
Nations in the economic and social sphere. With its
role in breeding a culture of international cooperation
and solidarity  a genuine culture of international
cooperation and solidarity  the United Nations has
indeed been a source of inspiration for us all.
In one respect we feel we possess most of the
elements for a promising future, ranging from
increased universal awareness of human dignity to
strides in science and technology. Yet, at the same time,
we are distressed to find ourselves plagued by war,
weapons of mass destruction, terrorism, racism,
xenophobia, poverty and many other evils, both old and
new. As the new millennium is ushered in, we must
embrace rationalism, empathy and human solidarity in
tackling our common problems. Only then can we
relax, having fulfilled our responsibilities to the next
generation.




